DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Chinese on 2013/11/29. It is noted, however, that applicant has not filed a certified copy of the 201310632696.5 application as required by 37 CFR 1.55.
The Examiner proposed amendment on independent claims 1, 8 and 12 and also to file eTD but the Applicant’s representative Mark Joy did not respond to the Examiner request and thus, the Examiner made the non-final Office Action accordingly.
Response to Amendment
         This office action is responsive to amendment filed on November 12, 2021. Claims 1, 8 and 12 have been amended. No claims have been added or canceled. Claims 1-18 remain pending in the application.
        The previous objection to claims 1, 8 and 12 has been withdrawn due to Applicant’s preference of writing style. 
The Examiner maintains the previous nonstatutory double patenting rejection due to Applicant failed a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome an actual or provisional rejection.
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6 and 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-15 and 17 of (U.S. Patent No. 10,715,980 B2 hereinafter Patent’980) in view of Sheena et al. (US. 2010/0293540 A1, hereinafter Sheehan). 
          Patent claim 1 of Wang ’980 recites a first mobile phone and a second mobile phone, wherein the first mobile phone is capable of directly connecting with the second mobile phone via a WiFi connection to perform different functions for example, downloading an application from an application server…, and to perform an installation of applications to generate private data file. Therefore, patent claim 1 of Wang ’980 in essence a “species” of the generic invention of instance application claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

       For example, Patent’980 application claim 1 recites “A system comprising: a first mobile phone and a second mobile phone, wherein the first mobile phone is capable of directly connecting with the second mobile phone via a WiFi connection, wherein the first mobile phone is configured to carry out a method comprising”: this is equivalent to the instant application limitation of claim 1 (“A system comprising: a first mobile phone and a second mobile phone, wherein the first mobile phone is capable of directly connecting with the second mobile phone via a WiFi connection, wherein the first mobile phone is configured to carry out a method comprising”): 
             “downloading an application from an application server”; this is equivalent to the instant application limitation of claim 1 (“downloading a first application from a first application server”); 
“running, after the installing, the application by a user of the first mobile phone”; 
          “storing an installation package of the application”; this is equivalent to the instant application limitation of claim 1 (“storing a first installation package of the first application and a second installation package of the second application”);
this is equivalent to the instant application limitation of claim 1 (“installing, in the first mobile phone, the first application from the first installation package and the second application from the second installation package”);
          “running, after the installing, the application by a user of the first mobile phone”; this is equivalent to the instant application limitation of claim 1 (“running, on the first mobile phone after the installing, the first application and the second application”);
           “generating a private data file on the first mobile phone, where the private data file includes data, associated with the user of the first mobile phone, that is generated during the running the application by the user, the data file including”: this is equivalent to the instant application limitation of claim 1
(“generating, on the first mobile phone, a first private data file and a second private data file, wherein the first private data file contains first data generated in accordance with the running the first application, and the second private data file contains second data generated in accordance with the running the second application, wherein the first private data file includes”):
           “an account information, a contacts information, and a chat record”; this is equivalent to the instant application limitation of claim 1 (“an account information, a contacts information, and a chat record”);
           “and sending the installation package and the private data file from the first mobile phone to the second mobile phone directly via the WiFi connection between the first mobile phone and the second mobile phone without using an intermediate server, and wherein the second mobile phone is configured to carry out a method comprising”: this is equivalent to the instant application limitation of claim 1 (“and sending the first installation package and the first private data file from the first mobile phone to the second mobile phone directly via the WiFi connection between the first mobile phone and the second mobile phone without using an intermediate server, and wherein the second mobile phone is configured to carry out a method comprising”):
           “receiving the installation package and the private data file via the WiFi connection between the first mobile phone and the second mobile phone”; this is equivalent to the instant application limitation of claim 1 (“receiving the first installation package and the first private data file via the WiFi connection between the first mobile phone and the second mobile phone”);
          “automatically installing the application in the second mobile phone based on the installation package”; this is equivalent to the instant application limitation of claim 1 (“automatically installing the first application in the second mobile phone based on the first installation package”);
         “and running, after the receiving and installing, the application in the second mobile phone based on data obtained from the private data file, wherein the second mobile phone is configured to, after the receiving, further perform”: this is equivalent to the instant application limitation of claim 1 (“running, after the receiving and installing, the first application in the second mobile phone based on data obtained from the first private data file”);
“extracting a verification information from the installation package”;
            “and determining, based on the verification information, whether the installation package is not from an application server.” But, Patent’980 fails to teach “receiving at least a first instruction and a second instruction, in accordance with touchscreen actions on the first mobile phone, wherein the first instruction indicates to the first terminal to provide the first private data file from among the first private data file and the second private data file, and the second instruction, distinct from the first instruction, indicates to the first terminal to provide the first installation package from among the Page 2 of 15Application No. 16/922,477Reply to Office Action first installation package and the second installation package.”
       However, Sheehan teaches this limitation by providing a system of installing application configuration setting and data. Sheehan teaches “receiving at least a first instruction and a second instruction, in accordance with touchscreen actions on the first mobile phone, wherein the first instruction indicates to the first terminal to provide the first private data file from among the first instructions, data, and optionally other information describing the application. This data is typically grouped together in one or more files, including application files as well as configuration files. Various instruction indicates and can include first and second instructions to perform similar functions as claimed invention).
        It would have been obvious to one of ordinary skill in the art to combine the teachings of Sheehan by providing various instructions to install application packages into the teachings of the Patent’980 invention. One of ordinary skill in the art motivated to do so since this system includes an instruction of installation package of the application and resulting from the installation of the application to identify the proper file and thus helps the system for generating various instructions to install applications on a mobile in an effective manner. 
        Similarly, the above potential non-statutory double patenting ground of rejection analysis of independent claim 1 applies to independent claims 8 and 12.

     Claim 2 of Patent’980 recites “the system of claim 1, wherein the first installation package comprises an apk file.” this is equivalent to the instant application limitation of claim 2 (“the system of claim 1, wherein the installation package comprises an apk file”).


      Claim 3 of Patent’980 recites “the system of claim 1, wherein the first private data file further comprises user data from at least one of the group consisting of: a game record, a cache data generated when the first application is used, a data downloaded by using a download manager, a picture taken by using a camera, and a user-marked private data.” this is equivalent to the instant application limitation of claim 3 (“the system of claim 1, wherein the first private data file further comprises user data from at least one of the group consisting of: a game record, a cache data generated when the first application is used, a data downloaded by using a download manager, a picture taken by using a camera, and a user-marked private data”).
        Similarly, the above potential non-statutory double patenting ground of rejection analysis of dependent claim 3 applies to dependent claims 10 and 14.

      Claim 4 of Patent’980 recites “the system of claim 1, wherein the second mobile phone is further configured to check an integrity of the installation package before installing the application.” this is equivalent to the instant application limitation of claim 4 (“the system of claim 1, wherein the second mobile phone is further configured to check an integrity of the first installation package before installing the first application”). 
       Similarly, the above potential non-statutory double patenting ground of rejection analysis of dependent claim 4 applies to dependent claim 15.
         Claim 6 of Patent’980 recites “the system of claim 1, wherein the application is automatically installed in the second mobile phone in response to the installation package being received.” this is equivalent to the instant application limitation of claim 6 (“the system of claim 1, wherein the first 
       Similarly, the above potential non-statutory double patenting ground of rejection analysis of dependent claim 6 applies to dependent claims 11 and 17.
           
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US. Pub. No. 2015/0193216 A1, hereinafter Li) in view of  Sheehan et al. (US. Pub. No. 2010/0293540 A1, hereinafter Sheehan) further in view of Bansod et al. (US. Pub. No. 2013/0167137 A1, hereinafter Bansod).

Regarding claim 1. 
                 Li teaches a system comprising: a first mobile phone and a second mobile phone, wherein the first mobile phone is capable of directly connecting with the second mobile phone via a WiFi connection phone (Note that terminals includes mobile phones, smart phones…, and smart phones running the Android operating system, the blackberry operating system or the Symbian operating system thereon as disclosed in  ¶ [0059] and thus,  Li teaches in ¶ [0064] first terminal and second terminal (which are equivalent to “first and second mobile phone”)), wherein the first mobile phone is configured to carry out a method (Li teaches in ¶ [0064] that the first terminal “first mobile phone” may be directly or indirectly connected with the second terminal “second mobile phone” via a communication connection; the first terminal and the second terminal may be connected to each other by establishing a communication connection in a WIFI (Wireless Fidelity) network), comprising: downloading a first application from a first application server (Li teaches in ¶ [0068] if a user needs to install an application on the first application terminal, the user firstly downloads an installation package for the application, which contains the application installation information of the application, onto the first application terminal and further teaches in ¶ [0087] that the application installation information sends a download request message to an application server); 
          downloading a second application from a second application server (Li teaches in ¶ [0088] that the second application terminal receives an acquisition response message, which is sent by the account server and carries the application installation information sends a download request message to the application server (which is equivalent to “second application server”), and then the application server receives the download request message, acquires an installation package for the application according to the download address and sends the installation package for the application to the second application terminal);
            storing a first installation package of the first application and a second installation package of the second application (Li teaches in ¶ [0138] that the first terminal may acquire the application installation information of the application from a stored installation package (which is equivalent to :a first installation package”) for the application and further teaches in ¶ [0093] that the second application terminal, the application server acquires the installation package for the application according to the download address from the stored correspondence among application identifiers, application formats and download addresses, according to the application identifier);
           installing, in the first mobile phone, the first application from the first installation package and the second application from the second installation package (Li teaches in ¶ [0222]-[0223] that applications are of more than one formats, each of which has a corresponding installation package, and these installation packages correspond to different types of terminals (which are first and second terminals equivalent to “first and second mobile phones”). For example, in the case of the application QQ, there are installation packages for Android, Symbian, iOS and so on. Thus, if the application installation information uploaded by the first terminal is an installation package, such as a QQ installation package for iOS, the QQ installation package for iOS is not applicable to the second terminal when the second terminal is an Android mobile phone and therefore the first terminal may be the installation package for the application upon receiving the installation package “the first installation package” from the account server and then the second terminal may send a request to download the application to the application server, and be installed the application thereon after receiving an installation package “the second installation package” applicable to itself from the application server);
              running, on the first mobile phone after the installing, the first application and the second application (Li teaches in ¶ [0004] how terminals “first and second mobile phones” are used by the user to install applications and run this application on the terminal. For example, with current extensive use can install a variety of applications on a mobile phone); 
           generating, on the first mobile phone, a first private data file and a second private data file, wherein the first private data file contains first data generated in accordance with the running the first application, and the second private data file contains second data generated in accordance with the running the second application (note that private data file refer to data associated with the user, such as account information of the user per Applicant’s disclosure [Col. 9, lines 25-28] and thus, Li teaches in ¶ [0074] the user inputs a user account (which is equivalent to “a first private data file”) UserID1 into the first application terminal “first mobile phone” beforehand, and the first application terminal receives and stores the user account UserID1 and processing or running the application installation information of MicroBlog and further teaches in ¶ [0111] that the user inputs a user account (which is equivalent to “a second private data file”) UserID2  into the mobile terminal beforehand, and the mobile terminal “second mobile phone” receives and stores the user account UserID2; accordingly, the mobile terminal acquires the user account UserID2 stored thereon and process or running the application installation information of MicroBlog. Note that while the user inputs the account information the system generates and stores the user account “a first and a second private data files”), Lee also teaches wherein the first private data file (Li teaches in ¶ [0189] the user account and the application installation information in correspondence between user accounts and application installation information), includes: an account information, a contacts information (Li teaches in ¶ [0074] UserID1 and in ¶ [0111], UserID2); 
            sending the first installation package and the first private data file from the first mobile phone to the second mobile phone directly via the WiFi connection between the first mobile phone and the second mobile phone without using an intermediate server (Li teaches in ¶ [0074] that the user inputs the account for example, UserID1 “a first private data file” also teaches in ¶ [0087] sends the installation package for the application to the second application terminal; the second application terminal receives the installation package for the application, and the application is installed on the second application terminal according to the installation package for the application and Li also teaches in ¶ [0064] how the first terminal “first mobile phone” may be directly or indirectly connected with the second terminal “second mobile phone” via a communication connection; the first terminal and the second terminal may be connected to each other by establishing a communication connection in a WIFI (Wireless Fidelity) network). Note that the first and the second terminal directly connected via Wi-Fi to perform the installation of packages and this process indicates that first and second terminals “first and second mobile phones” communicates each other “without an intermediate server”), and wherein the second mobile phone is configured to carry out a method comprising: receiving the first installation package and the first private data file via the WiFi connection between the first mobile phone and the second mobile phone (Li teaches in ¶ [0087] that the second application terminal receives the installation package for the application, and the application is installed on the second application terminal according to the installation package for the application and Li also teaches in ¶ [0064] how the first terminal “first mobile phone” may be directly or indirectly connected with the second terminal “second mobile phone” via a communication connection; the first terminal and the second terminal may be connected to each other by establishing a communication connection in a WIFI (Wireless Fidelity) network). Li also teaches the receiving, in accordance with touchscreen actions on the first mobile phone (note that the first and second terminals which have been considered as a first and a second mobile phones have a touchscreen window option and thus, Li teaches in ¶ [0059] that an applicable terminals according to various embodiments include, but not limited to, tablet computers but includes smart phones running the Windows or Pocket PC operating system thereon, and smart phones running the Android operating system uses other touchscreen devices running the iOS of Apple Inc. thereon, Microsoft Surface, other touchscreen devices running the Windows operating system thereon) and further teaches about the account in ¶ [0074] the user inputs a user account (which is equivalent to “a first private data file”) UserID1 into the first application terminal “first mobile phone” beforehand, and the first application terminal receives and stores the user account UserID1 and processing or running the application installation information of MicroBlog and further teaches in ¶ [0111] that the user inputs a user account (which is equivalent to “a second private data file”) UserID2  into the mobile terminal beforehand, and the mobile terminal “second mobile phone” receives and stores the user account UserID2; accordingly, the mobile terminal acquires the user account UserID2 stored thereon and process or running the application installation information of MicroBlog. Note that private data file refer to data associated with the user, such as account information of the user per Applicant’s disclosure [Col. 9, lines 25-28] and thus, Li teaches the user inputs the account information the system to generate and store the user account “a first and a second private data files”),  but Li does not include different instructions of application installation package and thus, Li does not explicitly teach receiving at least a first instruction and a second instruction, wherein the first instruction indicates to the first terminal to provide the first private data file from among the first private data file and the second private data file, and the second instruction, distinct from the first instruction, indicates to the first terminal to provide the first installation package from among the Page 2 of 15Application No. 16/922,477Reply to Office Action first installation package and the second installation package.
       However, Sheena teaches the above limitations by providing various application installation package in the system for example, Sheena teaches receiving at least a first instruction and a second instruction, wherein the first instruction indicates to the first terminal to provide the first private data file from among the first private data file and the second private data file, and the second instruction, distinct from the first instruction, indicates to the first terminal to provide the first installation package from among the Page 2 of 15Application No. 16/922,477Reply to Office Action first installation package and the second installation package (Sheehan teaches in Fig. 3, ¶ [0027] claims 1, 3, 12 and 20 providing multiple instructions (i.e., first and second instructions, data, and optionally other information describing the application. This data is typically grouped together in one or more files, including application files as well as configuration files. Various instruction indicates and can include first and second instructions to perform similar functions as claimed invention).
        It would have been obvious to one of ordinary skill in the art to combine the teachings of Sheehan by providing various instructions to install application in an installation package into the teachings of Li by including the mobile phones (i.e., first and second mobile terminals). One of ordinary skill in the art motivated to do so since this system includes an instruction of installation package of the application on the mobile phones without additional process and thus enabling users to install applications on new systems in an effective manner. 
         Li in view of Sheehan does not explicitly teach wherein the first private data file includes a chat record; automatically installing the first application in the second mobile phone based on the first installation package; and running, after the receiving and installing, the first application in the second mobile phone based on data obtained from the first private data file.
          However, Bansod teaches wherein the first private data file includes a chat record (Bansod teaches in ¶ [0033] the cell phone 102c can receive user input corresponding to an instruction (e.g., an email, text message, or other instruction) to send an application package from the cell phone 102c to the mobile device 102n and further teaches in ¶ [0026] that a user can enter their cell phone number (or other device identifier “private data file” ), which is sent to the servers 110, receive a message on the electronic device 102a-102n, select a link or other instructions included in the message, and receive the corresponding application packages 116); 
          automatically installing the first application in the second mobile phone based on the first installation package (Bansod teaches in ¶ [0053] that the electronic device 300 detects “automatically” an application from a package installed on the electronic device 300. For example, a user of the electronic device 300 can provide input corresponding to a selection of an application installed on the electronic device 300 and the input can be a touchscreen input or any other input on any of the electronic devices 102a-102n one of them equivalent to “the second mobile phone” that selects a graphical representation of a clock application included in the other application resources 220 of the respective application package 116); and 
              running, after the receiving and installing, the first application in the second mobile phone based on data obtained from the first private data file (Bansod teaches in ¶ [0035] once the application package 116 is installed on any of the electronic devices 102a-102n, one of them equivalent to “the second mobile phone” a user can load the corresponding application 114 without initializing the application 114 in the original run-time environment of the application 114).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bansod by including the method of instructing to initialize and install an application package on the electronic device to run the applications after installation ([0053] and [0035]) into the teachings of Li in view of Sheena invention. One would have been motivated to do so in order to provide an enhanced communication system by facilitating wider application distribution by allowing the applications to be executed in more runtime environments and this method allows the file to be included in the application package generated by using a packaging tool such that developers of the applications are prevented from being concerned with generating additional code to allow the applications to operate outside of the designed runtime environments. The method allows the applications to be shared in peer-to-peer transactions by exchanging the application packages between the electronic device and other devices.     


Regarding 2. 

        Li teaches wherein the first installation package comprises an apk file (Li teaches in ¶ [0071] Android (APK Android Package) and APK formats).
Regarding 3. 
            Bansod further teach wherein the first private data file further comprises user data from at least one of the group consisting of: a game record, a cache data generated when the first application is used, a data downloaded by using a download manager, a picture taken by using a camera, and a user-marked private data (Bansod teaches in ¶ [0036] that the high score of an interactive game application can be recorded and documents include, but are not limited to, a text file, one or more database files corresponding to one or more records of a database, or other files stored on the computer readable medium of the server 110 Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen gaming history information “a game record”).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bansod by including the technique of recording interactive data and documents which includes text file ([0036]) into the teachings of Li in view of Sheena invention. One would have been motivated to do so in order to release easily the collected and recorded data of the game information since this technique might be used to select where and when to collect data, rather than to change the settings of released games and environments in an efficient manner.
Regarding 4. 
           Li teaches wherein the second mobile phone is further configured to check an integrity of the first installation package before installing the first application (Li teaches in ¶ [0012] the system for installing an application comprises a first terminal and a second terminal, which comprises a first acquiring module and an installing module. The first terminal is configured to acquire application installation information. The first acquiring module is configured to acquire the application installation information from the first terminal. The installing module is configured to install a corresponding application according to the application installation information. This process indicates the integrity or reliability of “the first installation package before installing the first application”).
Regarding 5.       
          Li in view of Bansod teaches wherein the first application is automatically installed in the second mobile phone in response to the first installation package being received (Li teaches in the [Abstract] automatically acquires the application installation information of the application and the application is installed automatically on the second terminal, enhancing convenience in installing an application Bansod also teaches in ¶ [0053] that the electronic device 300 detects “automatically” an instruction to initialize an application from a package installed on the electronic device 300 or any other input on any of the electronic devices 102a-102n one of them equivalent to “the second mobile phone”).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bansod by including the technique of detecting the instruction of installation of applications ([0053]) into the automatic installation of applications on the second terminal ([Abstract]) of Li further in view of Sheena invention. One would have been motivated to do so since this technique is easy and convenience to install applications efficiently and thus improves and enhances the system. 
Regarding claim 8.
Claim 8 incorporates substantively all the limitation of claim 1 in a first mobile form and is rejected under the same rationale.


Regarding claim 12. 
         Li teaches a second mobile phone capable of directly connecting with a first mobile phone 52Docket No. HW749490 via a WiFi connection (Li teaches in ¶ [0064] that the first terminal “first mobile phone” may be directly or indirectly connected with the second terminal “second mobile phone” via a communication connection; the first terminal and the second terminal may be connected to each other by establishing a communication connection in a WIFI (Wireless Fidelity) network), the second mobile phone comprising: a processor, and a non-transitory computer-readable medium including computer-executable instructions that (Li teaches in  ¶ [0032] that terminal for installing an application comprises a processor and a memory), when executed by the processor, cause the second mobile phone to carry out a method comprising: receiving a first installation package and a first private data file via the WiFi connection between the first mobile phone and the second mobile phone (Li teaches in ¶ [0087] that the second application terminal receives the installation package for the application, and the application is installed on the second application terminal according to the installation package for the application and Li also teaches in ¶ [0064] how the first terminal “first mobile phone” may be directly or indirectly connected with the second terminal “second mobile phone” via a communication connection; the first terminal and the second terminal may be connected to each other by establishing a communication connection in a WIFI (Wireless Fidelity) network); and wherein the first installation package and the first private data file are obtained by the first mobile device: 
          downloading the first application from a first application server (Li teaches in ¶ [0068] if a user needs to install an application on the first application terminal, the user firstly downloads an installation package for the application, which contains the application installation information of the application, onto the first application terminal and further teaches in ¶ [0087] that the application installation information sends a download request message to an application server);
         storing the first installation package of the first application (Li teaches in ¶ [0138] that the first terminal may acquire the application installation information of the application from a stored installation package (which is equivalent to :a first installation package”) for the application and further teaches in ¶ [0093] that the second application terminal, the application server acquires the installation package for the application according to the download address from the stored correspondence among application identifiers, application formats and download addresses, according to the application identifier);
          installing, in the first mobile phone, the first application from the first installation package; running, on the first mobile phone after the installing, the first application (Li teaches in ¶ [0004] how terminals “first and second mobile phones” are used by the user to install applications and run this application on the terminal. For example, with current extensive use of mobile phones by users, more and more applications have been developed for mobile phones. Users can install a variety of applications on a mobile phone); 
          generating, on the first mobile phone, the first private data file, wherein the first private data file contains first data generated in accordance with the running the first application, and wherein the first private data file includes: an account information, a contacts information, and a chat record; receiving instructions, in accordance with touchscreen actions on the first mobile phone (note that private data file refer to data associated with the user, such as account information of the user per Applicant’s disclosure [Col. 9, lines 25-28] and thus, Li teaches in ¶ [0074] the user inputs a user account (which is equivalent to “a first private data file”) UserID1 into the first application terminal “first mobile phone” beforehand, and the first application terminal receives and stores the user account UserID1 and processing or running the application installation information of MicroBlog and further teaches in ¶ [0111] that the user inputs a user account (which is equivalent to “a second private data file”) UserID2  into the mobile terminal beforehand, and the mobile terminal “second mobile phone” receives and , Lee also teaches wherein the first private data file (Li teaches in ¶ [0189] the user account and the application installation information in correspondence between user accounts and application installation information), includes: an account information, a contacts information (Li teaches in ¶ [0074] UserID1 and in ¶ [0111], UserID2); 
            sending the first installation package and the first private data file from the first mobile phone to the second mobile phone directly via the WiFi connection between the first mobile phone and the second mobile phone without using an intermediate server (Li teaches in ¶ [0074] that the user inputs the account for example, UserID1 “a first private data file” also teaches in ¶ [0087] sends the installation package for the application to the second application terminal; the second application terminal receives the installation package for the application, and the application is installed on the second application terminal according to the installation package for the application and Li also teaches in ¶ [0064] how the first terminal “first mobile phone” may be directly or indirectly connected with the second terminal “second mobile phone” via a communication connection; the first terminal and the second terminal may be connected to each other by establishing a communication connection in a WIFI (Wireless Fidelity) network). Note that the first and the second terminal directly connected via Wi-Fi to perform the installation of packages and this process indicates that first and second terminals “first and second mobile phones” communicates each other “without an intermediate server”), and wherein the second mobile phone is configured to carry out a method comprising: receiving the first installation package and the first private data file via the WiFi connection between the first mobile phone and the second mobile phone (Li teaches in ¶ [0087] that the second application terminal receives the installation package for the application, and the application is installed on the second application terminal according receiving, in accordance with touchscreen actions on the first mobile phone (note that the first and second terminals which have been considered as a first and a second mobile phones have a touchscreen window option and thus, Li teaches in ¶ [0059] that an applicable terminals according to various embodiments include, but not limited to, tablet computers but includes smart phones running the Windows or Pocket PC operating system thereon, and smart phones running the Android operating system uses other touchscreen devices running the iOS of Apple Inc. thereon, Microsoft Surface, other touchscreen devices running the Windows operating system thereon) and further teaches about the user inputs a user account in ¶ [0074] the user inputs a user account (which is equivalent to “a first private data file”) UserID1 into the first application terminal “first mobile phone” beforehand, and the first application terminal receives and stores the user account UserID1 and processing or running the application installation information of MicroBlog and further teaches in ¶ [0111] that the user inputs a user account (which is equivalent to “a second private data file”) UserID2  into the mobile terminal beforehand, and the mobile terminal “second mobile phone” receives and stores the user account UserID2; accordingly, the mobile terminal acquires the user account UserID2 stored thereon and process or running the application installation information of MicroBlog. Note that private data file refer to data associated with the user, such as account information of the user per Applicant’s disclosure [Col. 9, lines 25-28] and thus, Li teaches the user inputs the account information the system to generate and store the user account “a first and a second private data files”),  but Li does not include different instructions of application installation package and thus, Li does not explicitly teach receiving at least a first instruction and a second instruction, wherein the first instruction indicates to the first terminal to provide the first private data file from among the first private data file and the second private data file, and the second instruction, distinct from the first instruction, indicates to the first terminal to provide the first installation package from among the Page 2 of 15Application No. 16/922,477Reply to Office Action first installation package and the second installation package.
       However, Sheena teaches the above limitations by providing various application installation package in the system for example, Sheena teaches receiving at least a first instruction and a second instruction, wherein the first instruction indicates to the first terminal to provide the first private data file from among the first private data file and the second private data file, and the second instruction, distinct from the first instruction, indicates to the first terminal to provide the first installation package from among the Page 2 of 15Application No. 16/922,477Reply to Office Action first installation package and the second installation package (Sheehan teaches in Fig. 3, ¶ [0027] claims 1, 3, 12 and 20 providing multiple instructions (i.e., first and second instructions) to perform installation package and application on the system. Installation package 304 includes data for installing application on a system by sending various instructions, data, and optionally other information describing the application. This data is typically grouped together in one or more files, including application files as well as configuration files. Various instruction indicates and can include first and second instructions to perform similar functions as claimed invention).
                It would have been obvious to one of ordinary skill in the art to combine the teachings of Sheehan by providing various instructions to install application in an installation package into the teachings of Li by including the mobile phones (i.e., first and second mobile terminals). One of ordinary skill in the art motivated to do so since this system includes an instruction of installation package of the application on the mobile phones without additional process and thus enabling users to install applications on new systems in an effective manner. 
          Li in view of Sheena does not explicitly teach automatically installing the first application based on the first installation package; and running, after the receiving and installing, the first application in the second mobile phone based on data obtained from the first private data file, and wherein the instructions include: a first instruction selecting the first private data file, and a second instruction selecting the first installation package.
         However, Bansod teaches automatically installing the first application based on the first installation package (Bansod teaches in ¶ [0053] that the electronic device 300 detects “automatically” an instruction to initialize an application from a package installed on the electronic device 300. For example, a user of the electronic device 300 can provide input corresponding to a selection of an application installed on the electronic device 300 and the input can be a touchscreen input or any other input on any of the electronic devices 102a-102n one of them equivalent to “the second mobile phone” that selects a graphical representation of a clock application included in the other application resources 220 of the respective application package 116); and 
           running, after the receiving and installing, the first application in the second mobile phone based on data obtained from the first private data file (Bansod teaches in ¶ [0035] once the application package 116 is installed on any of the electronic devices 102a-102n, one of them equivalent to “the second mobile phone” a user can load the corresponding application 114 without initializing the application 114 in the original run-time environment of the application 114),
         and wherein: a first instruction selecting the first private data file, and a second instruction selecting the first installation package (Bansod teaches in ¶ [0033] the cell phone 102c can receive user input corresponding to an instruction (e.g., an email, text message, or other instruction) to send an application package from the cell phone 102c to the mobile device 102n and further teaches in ¶ [0026] that a user can enter their cell phone number (or other device identifier “private data file” ), which is sent to the servers 110, receive a message on the electronic device 102a-102n, select a link or other instructions included in the message, and receive the corresponding application packages 116).

Regarding claims 9 and 13.
Claims 9 and 13 incorporate substantively all the limitation of claim 2 in a first mobile and a second mobile phones form and are rejected under the same rationale.
Regarding claims 10 and 14.
Claims 10 and 14 incorporate substantively all the limitation of claim 3 in a first mobile and a second mobile phones form and are rejected under the same rationale.
Regarding claim 15.
Claim 15 incorporates substantively all the limitation of claim 4 in a first mobile form and is rejected under the same rationale.
Regarding claim 16. 
         Li in view of Bansod teaches wherein the first application is automatically installed in the second mobile phone in accordance with the receiving the first installation package and the first private data file via the WiFi connection (Li teaches in ¶ [0064] how the first terminal “first mobile phone” may be automatically acquires the application installation information of the application and the application is installed automatically on the second terminal, enhancing convenience in installing an application Bansod also teaches in ¶ [0053] that the electronic device 300 detects “automatically” an instruction to initialize an application from a package installed on the electronic device 300 or any other input on any of the electronic devices 102a-102n one of them equivalent to “the second mobile phone”).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bansod by including the technique of detecting the instruction of installation of applications ([0053]) into the automatic installation of applications on the second terminal ([Abstract]) of Li in view of Sheena invention. One would have been motivated to do so since this technique is easy and convenience to install applications efficiently and thus improves and enhances the system. 

9.    Claims 6, 7, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sheena further in view of Bansod and further in view of Leet et al. (US. Pub. No. 2014/0359605 A1, hereinafter Leet).

Regarding claim 6. Li in view of Sheena further in view of Bansod teaches the system of claim 1.
         Li in view of Sheena further in view of Bansod does not explicitly teach wherein the first installation package comprises a signature of the first application. 
         However, Leet teaches wherein the first installation package comprises a signature of the first application (Leet teaches in ¶ [0046] the one or more app packages, and/or the one or more resource digital signatures having similar signature properties (e.g., a digital signing certificate owner, a chain certification of authority, key usage, signature validation date, signature encryption strength, signature timestamp, etc.). The digital signatures may be used to verify the source of and/or the contents within the bundle package, app packages, and/or resource packages by a client device for installation of the application).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee by including the method of providing a set of signatures shared by the first app package signature, the first resource package signature, and the bundle package signature are created ([0046]) into the teachings of Li in view of Sheena further in view of Bansod invention. One would have been motivated to do so since the bundle package, the one or more app packages, and/or the one or more resource packages may be selectively and/or individually downloaded by a client device for installation in an efficient manner and thus improves the system. 
Regarding claim 7. 
       Leet also teaches wherein the second mobile phone is further configured to determine that the first application is installed before the first installation package being received, and check that the signature of the first installation package is the same as a saved signature before overwriting the first application (Leet teaches in ¶ [0046] the one or more resource packages with digital signatures having similar signature properties (e.g., a digital signing certificate owner, a chain certification of authority, key usage, signature validation date, signature encryption strength, signature timestamp, etc.).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee by including the method of providing a set of signatures shared by the first app package signature, the first resource package signature, and the bundle package signature are created ([0046]) into the teachings of Li in view of Sheena further in view of Bansod invention. One would have been motivated to do so since the bundle package, the one or 
Regarding claims 11 and 17.
Claims 11 and 17 incorporate substantively all the limitation of claim 6 in a first mobile and a second mobile phones form and are rejected under the same rationale.
Regarding claim 18.
Claim 18 incorporates substantively all the limitation of claim 7 in a first mobile form and is rejected under the same rationale.
Response to Arguments
          Applicant argues regarding the non-obviousness of the current claims over the teachings of the prior art that the double-patenting rejection is traversed since the independent claims are now amended and the "receiving instructions" operation, are not obvious over Applicant's issued patent claims.
          In response to the above argument, the Examiner respectfully disagrees. This Application is a continuation of patented application and furthermore, the instant application is not patentably distinct from the patented application because the patented claim limitations contain similar limitations as of the instant application except for some additional limitations which have been taught by additional prior art of record Sheena. For example, the Examiner relied on the additional prior art of record (Sheena) to teach the deficiencies of the patented application in order to fulfil the doctrine of nonstatutory double patenting rejection as required. (See In re Goodman, 11 F.3d 1046, 1053,29 USPQ2d 2010, 2016 (Fed. Cir. 1993)).Therefore, the previous non-statutory double patenting rejection has been maintained until a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) filed to overcome an actual or provisional rejection based on nonstatutory double patenting.
expressly recite that the first instruction that designates/selects the “first private data file” is performed is distinct from a second terminal and the current clarifications establish a clear distinction between Applicant’s disclosure/claimed invention and the teachings of Bansod. Applicant further argues that the prior art of record does not teach the amended limitation in the claim.
     In response to the above Applicant’s argument, the Examiner respectfully disagrees. First, the current claims amendment does not expressly recite the option of selecting/designating the “first private data file” over the “second private data file”. Second, the term “selecting/designating” is no longer in the claims  due to the current amendment. Third, although, the previous prior art of record as a whole teaches the claimed invention, the Examiner has introduced a new prior art of record Sheehan et al. (US. Pub. No. 2010/0293540 A1) to address the limitation in question “receiving at least a first instruction and a second instruction,…, indicates to the first terminal to provide the first installation package from among the Page 2 of 15Application No. 16/922,477Reply to Office Action first installation package and the second installation package” recited above. Therefore, this argument is not persuasive. (See above 103 rejection).  

              Furthermore, any remaining arguments are addressed by the response above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU SHITAYEWOLDETADIK/        Examiner, Art Unit 2455    

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455